              Case 2:20-cv-02291-APG-VCF Document 12 Filed 03/08/21 Page 1 of 5



 1 CHRISTOPHER CHIOU
   Acting United States Attorney
 2 District of Nevada
   Nevada Bar No. 14853
   RACHEL KENT
 3 Assistant United States Attorney
   501 Las Vegas Blvd. So., Suite 1100
 4 Las Vegas, Nevada 89101
   (702) 388-6336
 5 Rachel.Kent@usdoj.gov
   Attorneys for Respondents
 6
                                   UNITED STATES DISTRICT COURT
 7                                      DISTRICT OF NEVADA
 8

 9       Victor Quintero,                             Case No. 2:20-cv-02291-APG-VCF
10                    Plaintiff,
                                                      Unopposed Motion To Stay Discovery
              v.                                      Pending Resolution of the United States’
11
                                                      Motion to Dismiss (ECF No. 9)
         United States, Clayton McDermott, Does
12       I-X, and Roes Entities 1-X,
13                    Defendants.

14

15                                           I.      Introduction 1

16             Defendant United States moves for an order staying discovery pending a ruling on its

17 Motion to Dismiss Plaintiff’s Complaint, (ECF No. 1), as the issues raised by Defendant’s

18 motion are threshold issues to be determined by the Court. As such, the motion should be

19 resolved before the parties engage in discovery.

20

21

22

23

24
     1
      This motion is timely as a pending dispositive motion has been filed by the United States.
     Plaintiff does not oppose this motion.
            Case 2:20-cv-02291-APG-VCF Document 12 Filed 03/08/21 Page 2 of 5



 1

 2                                II.     Factual and Procedural Background

 3           Plaintiff filed this action on December 17, 2020. ECF No. 1. On March 1, 2021,

 4   Defendant United States moved to dismiss the Complaint pursuant to Federal Rule of Civil

 5   Procedure 12(b)(6). ECF No. 9. The parties are required to produce a discovery plan by

 6   April 15, 2021. Id.

 7                         III.   Memorandum of Points and Authorities

 8           The United States requests that this Court stay any discovery requirements pending the

     resolution of its pending motion to dismiss. Requiring it to undertake discovery including
 9
     initial disclosures while a dispositive motion is pending creates significant, unnecessary work
10
     and expense where, as here, the pending motion can be disposed of with no discovery
11
     occurring.
12
             “Every court has the inherent power to stay causes on its docket with a view to avoiding
13
     duplicative litigation, inconsistent results, and waste of time and effort by itself, the litigants
14
     and counsel.” Stern v. United States, 563 F. Supp. 484, 489 (D. Nev. 1983) (citations omitted).
15
     “The trial court’s decision to allow or deny discovery is reviewable only for abuse of
16
     discretion.” Rae v. Union Bank, 725 F.2d 478, 481 (9th Cir. 1984) (citations omitted).
17
     When deciding whether to grant a stay of discovery pending the decision of a dispositive
18
     motion, the courts in the District of Nevada apply a two-step analysis. First, the pending
19
     motion must be potentially dispositive of the entire case, or at least dispositive on the issue on
20
     which discovery is sought. Ministerio Roca Solida v. United States Dep’t of Fish & Wildlife, 288
21
     F.R.D. 500, 504, 506 (D. Nev. 2013). Second, a court must determine whether the pending
22   dispositive motion can be decided absent additional discovery. Id. To make this determination,
23   the court must take a “preliminary peek” at the merits of the pending motion to assess whether
24


                                                        2
           Case 2:20-cv-02291-APG-VCF Document 12 Filed 03/08/21 Page 3 of 5



 1   a stay is warranted. Hafterlaw, LLC v. Pal, 2014 WL 12585779, at *1 (D. Nev. Jan. 10, 2014)

 2   (citations omitted).

 3          Defendant’s Motion to Dismiss demonstrably satisfies both criteria. First, the

 4   Complaint as written presents a claim that is time-barred on its face. Plaintiff filed his

 5   administrative claim for damages pursuant to the Federal Tort Claims Act with the

 6   Department of the Interior on May 16, 2019. Compl. ¶ 3. On April 22, 2020, the

 7   Department denied it. Compl. ¶ 4. The instant complaint was filed on December 17, 2020,

 8   seven months and twenty-five days later, well beyond the six-month deadline set forth in

 9   the Tort Claims Act. ECF No. 1; United States v. Kwai Fun Wong, 575 U.S. 402, 410 (2015).

10   Secondly, Defendant has properly pleaded this action under Rule 12(b)(6), which only requires

11   the Court to look to the face of the Complaint to determine whether the cause of action is time

     barred. Von Saher v. Norton Simon Museum of Art at Pasadena, 592 F.3d 954, 969 (9th Cir. 2010)(
12

13   “A claim may be dismissed under Rule 12(b)(6) on the ground that it is barred by the

     applicable statute of limitations ... when ‘the running of the statute is apparent on the face
14
     of the complaint.’”)(Citation omitted).
15
            The district’s two-step analysis for staying discovery has been met. Defendant
16
     respectfully requests a stay of discovery until the Court rules on the Motion to Dismiss
17
     Plaintiff’s Complaint (ECF No. 1). Cf. Silver v. Wolfson, 2019 WL 1876796, at *3 (D. Nev. Apr.
18
     26, 2019) (staying discovery when preliminary peek at motion to dismiss on basis of judicial
19
     immunity was appropriate in furtherance of Fed. R. Civ. P. 1).
20
                                            IV.     Conclusion
21
            The United States’ pending dispositive motion to dismiss can be decided without
22
     discovery. Staying this matter until that motion is decided is both efficient and appropriate in
23
     light of the burden imposed of commencing discovery where the United States is likely to be
24


                                                      3
           Case 2:20-cv-02291-APG-VCF Document 12 Filed 03/08/21 Page 4 of 5



 1   dismissed from this action. The United States respectfully requests that the Court impose a stay

 2   of discovery.

 3          Respectfully submitted this 4th day of March, 2021.

 4

 5                                                   NICHOLAS A. TRUTANICH
                                                     United States Attorney
 6
                                                      s/ Rachel Kent
                                                     RACHEL KENT
 7
                                                     Assistant United States Attorney
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


                                                    4
           Case 2:20-cv-02291-APG-VCF Document 12 Filed 03/08/21 Page 5 of 5



 1
                                UNITED STATES DISTRICT COURT
 2                                   DISTRICT OF NEVADA

 3

 4   Victor Quintero,                             Case No. 2:20-cv-02291-APG-VCF
                   Plaintiff,
 5                                                Order Granting Unopposed Motion To
           v.                                     Stay Discovery Pending Resolution of
 6                                                the United States’ Motion to Dismiss
     United States, Clayton McDermott, Does       (ECF No. 9)
 7   I-X, and Roes Entities 1-X,

 8                 Defendants.

 9

10          Based on Defendant the United States’ motion, and the Plaintiff not opposing it, the

11   Court finds that discovery in this matter should be stayed until the Defendant’s pending
     motion to dismiss (ECF No. 9) has been ruled on by this Court.
12
            IT IS THEREFORE ORDERED that discovery shall be stayed in this case pending
13
     the Court’s ruling on Defendant the United States’ motion to dismiss.
14          DATED this 8th day of March, 2021.
15

16
                                               The Honorable Cam Ferenbach
17                                             United States Magistrate Judge

18

19

20

21

22

23

24


                                                  5
